DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are currently pending.

Drawings
2.	Figures 1, 2, 4, 5, and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (See, e.g., the respective drawings in U.S. Publication Nos. 2016/ 0174174 and 2016/0057664). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-3, 6, 7, 9-11 are rejected under:
35 U.S.C. 103 as being unpatentable over the non-patent literature document titled Sidelink Synchronization Issues (hereinafter “R2-167938”), in view of the non-patent literature document titled Sidelink Carrier Aggregation for LTE V2V Communication (hereinafter “R1-1707300”); or, alternatively, under:
35 U.S.C. 103 as being unpatentable over the non-patent literature document titled Discussion on Synchronization for Carrier Aggregation (hereinafter “R1-1720776”)1, in view of R1-1707300.

Regarding claims 1 and 10: R2-167938 teaches a method of transmitting a sidelink synchronization signal by a user equipment (UE) in a wireless communication system, the method comprising: selecting a synchronization reference; and transmitting a sidelink synchronization signal based on [a] synchronization carrier, wherein the synchronization reference is a base station (BS) or a global navigation satellite system (GNSS) (See, e.g., sections 2-3; note the selection of GNSS as syncRef for SLSS transmission).
Alternatively, R1-1720776 teaches a method of transmitting a sidelink synchronization signal by a user equipment (UE) in a wireless communication system, the method comprising: selecting a synchronization reference; and transmitting a sidelink synchronization signal based on [a] synchronization carrier, wherein the synchronization reference is a base station (BS) or a global navigation satellite system (GNSS) (See, e.g., section 2; note proposal 5; a synchronization reference is selected for SLSS/PSBCH).
Both R2-167938 and R1-1720776 implicitly or inherently teach wherein the sidelink synchronization signal is based on a synchronization carrier, but neither explicitly states selecting a synchronization carrier, nor wherein a selected synchronization carrier is either for PSCCH or PSSCH transmission. However, these features are taught by R1-1707300 (See, e.g., section 3; note 3.3 – 3.5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of R1-1707300, such as the carrier selection 
The rationale set forth above regarding the method of claim 1 is applicable to the UE of claim 10.
 
Regarding claim 2: R2-167938 or R1-1720776 modified by R1-1707300 further teaches wherein the selection of a synchronization carrier and a synchronization reference comprises selecting the synchronization carrier from among a plurality of carriers for PSCCH transmission or a plurality of carriers for PSSCH transmission by the UE, randomly or according to implementation of the UE (See, e.g., R1-1707300: section 3; note 3.3 – 3.5). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.

Regarding claim 3: R2-167938 or R1-1720776 modified by R1-1707300 further teaches wherein the selection of a synchronization carrier and a synchronization reference comprises selecting the synchronization carrier between the carrier for PSCCH transmission and the carrier for PSSCH transmission by the UE, based on at least one combination of a plurality of carriers configured as potential synchronization carrier for carrier aggregation (CA) by a BS, a carrier in which a sidelink synchronization signal is monitored by the UE, a carrier in which a physical sidelink broadcast channel (PSBCH) is monitored by the UE, and a carrier in which the UE performs the CA (See, e.g., R1-1720776: section 2; note carrier aggregation and/or carrier monitoring functionality. See also R1-1707300: sections 2, 3.2, and 4). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.

Regarding claim 6: R2-167938 or R1-1720776 modified by R1-1707300 further teaches wherein the selection of a synchronization carrier and a synchronization reference comprises selecting the synchronization carrier based on physical-layer signaling or higher-layer signaling from a BS (See, e.g., R2-167938: section 2; note signaling functionality. See also R1-1707300: section 3.6). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.

Regarding claim 7: R2-167938 or R1-1720776 modified by R1-1707300 further teaches wherein the selection of a synchronization carrier and a synchronization reference comprises selecting the synchronization carrier in consideration of a capability of the UE (See, e.g., R1-1707300: section 3.2 and 4. See also R1-1720776: section 2). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.

Regarding claim 9: R2-167938 or R1-1720776 modified by R1-1707300 further teaches wherein the synchronization reference is for CA in UE-to-UE communication (See, e.g., R1-1720776: section 1. See also R1-1707300: section 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.

Regarding claim 11: R2-167938 or R1-1720776 modified by R1-1707300 further teaches wherein the UE communicates with at least one of a mobile terminal, a network, or an autonomous driving vehicle other than the UE (See, e.g., R1-1720776: section 1. See also R1-1707300: section 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 11.




35 U.S.C. 103 as being unpatentable over R2-167938, in view of R1-1707300, and in further view of U.S. Publication No. 2018/0098322 (hereinafter “Yoon”); or, alternatively, under:
35 U.S.C. 103 as being unpatentable over R1-1720776, in view of R1-1707300, and in further view of Yoon.

Regarding claims 4 and 5: R2-167938 or R1-1720776 modified by R1-1707300 substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the selection of a synchronization carrier and a synchronization reference comprises selecting the synchronization carrier based on indexes of a plurality of carriers (i.e. claim 4); [nor] wherein the selection of the synchronization carrier comprises selecting a carrier having a lowest index as the synchronization carrier (i.e. claim 5). However, these features are taught by Yoon (See, e.g., [0054], [0089], [0100]-[0105], [0122], and [0134). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yoon, such as the resource allocation functionality, within the system of either R2-167938 or R1-1720776 modified by R1-1707300, in order to improve resource allocation efficiency.

9.	Claim 8 is rejected under:
35 U.S.C. 103 as being unpatentable over R2-167938, in view of R1-1707300, and in further view of U.S. Publication No. 2018/0206208 (hereinafter “Nguyen”); or, alternatively, under:
35 U.S.C. 103 as being unpatentable over R1-1720776, in view of R1-1707300, and in further view of Nguyen.

Regarding claim 8: R2-167938 or R1-1720776 modified by R1-1707300 substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the selection of a synchronization carrier and a synchronization reference comprises: when the synchronization reference is the BS, selecting a first carrier as the synchronization carrier; and when the synchronization reference is the GNSS, selecting a second carrier as the synchronization carrier. However, these features are taught by Nguyen (See, e.g., [0049], [0058], and [0072]-[0076]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Nguyen, such as the synchronization functionality, within the system of either R2-167938 or R1-1720776 modified by R1-1707300, in order to prioritize carriers or sources.

10.	Claims 12-14 are rejected under:
35 U.S.C. 103 as being unpatentable over R2-167938, in view of R1-1707300, and in further view of U.S. Publication No. 2019/0143936 (hereinafter “Abe”); or, alternatively, under:
35 U.S.C. 103 as being unpatentable over R1-1720776, in view of R1-1707300, and in further view of Abe.

Regarding claim 12: R2-167938 or R1-1720776 modified by R1-1707300 substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the UE executes at least one advanced driver assistance system (ADAS) function based on a signal for controlling movement of the UE. However, this feature is taught by Abe (See, e.g., [0014]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Abe, such as the ADAS functionality, within 

Regarding claim 13: R2-167938 or R1-1720776 modified by R1-1707300 substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the UE receives a user input and switches a driving mode of the UE from an autonomous driving mode to a manual driving mode or from the manual driving mode to the autonomous driving mode according to the user input. However, this feature is taught by Abe (See, e.g., [0014]-[0021] and [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Abe, such as the automation functionality, within the system of either R2-167938 or R1-1720776 modified by R1-1707300, in order to improve vehicle safety.

Regarding claim 14: R2-167938 or R1-1720776 modified by R1-1707300 substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the UE autonomously drives based on external object information, and wherein the external object information includes at least one of information about the presence or absence of an object, information about a position of the object, information about a distance between the UE and the object, or information about a relative speed between the UE and the object. However, this feature is taught by Abe (See, e.g., [0014]-[0021] and [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from 

Relevant Art
11.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited in Applicant’s Information Disclosure Statement submitted February 24, 2021 (Non-Patent Literature Documents, cite no. 4).